Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly enforced the stipulation and denied defendant’s cross motion to rescind it (see, Rivera v State of New York, 115 AD2d 431). The court erred, however, in imposing sanctions on defendant because the cross motion was not completely devoid of merit in law and fact (22 NYCRR 130-1.1 [c] [1]; cf, Liker v Grossman, 175 AD2d 911, 913-914). The fourth paragraph of the order is therefore modified by vacating the $1,500 attorney’s fee award pursuant to 22 NYCRR part 130. (Appeal from Order of Supreme Court, Oneida County, Parker, J.— Enforce Stipulation of Settlement.) Present — Boomer, J. P., Pine, Lawton, Fallon and Doerr, JJ.